Order entered April 10, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00053-CR
                                       No. 05-19-00054-CR

                              JIMMY EARL SHELLY, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F18-75945-S & F18-75947-S

                                           ORDER
       Before the Court is court reporter Lisa Jackson’s April 9, 2019 request for additional time

to file the reporter’s record. We GRANT the request and ORDER the reporter’s record received

on April 10, 2019 filed as of that date.




                                                      /s/   LANA MYERS
                                                            JUSTICE